        Case 4:18-cr-00105-BLW Document 35 Filed 07/26/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 4:18-cr-00105-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  NORMAN HYRUM TURNBEAUGH,

        Defendant.



                                INTRODUCTION

      Before the Court is Norman Turnbeaugh’s Motion for Early Termination

from Supervised Release. Dkt. 34. The Government does not oppose the motion.

After considering the briefing and record, the Court will grant the motion.

                                 BACKGROUND
      On or about April 10, 2019, Mr. Turnbeaugh was sentenced to time served

followed by four years of supervised release. (Dkt. 30.)

      Mr. Turnbeaugh has successfully completed over half of his supervised

release with no issues and has continually performed all of the obligations of his

supervision. His supervision is set to terminate on April 9, 2023. Mr. Turnbeaugh

is currently homebound and essentially bedridden due to serious health issues




MEMORANDUM DECISION AND ORDER - 1
        Case 4:18-cr-00105-BLW Document 35 Filed 07/26/21 Page 2 of 3




which prevent him from sitting upright at all.

      Mr. Turnbeaugh is nearing 66 years of age and has been paraplegic since a

car accident in 1982. Due to his current health status Mr. Turnbeaugh is only able

to sit for a few minutes each day. Home health comes into his home on a daily

basis to assist him with most of his needs. Prior to this change in his health, Mr.

Turnbeaugh continued to be committed to a drugfree, law-abiding lifestyle.

      Mr. Turnbeaugh seeks early termination because he has successfully

completed all obligations imposed upon him; he has served over half of his

supervision; has had no issues or violations while on supervision and believes that

he can continue to be successful without supervision. In addition, Mr. Turnbeaugh

seeks early termination so that he can focus on getting his health back so that he

can once again gain some independence and function as he was before. Mr.

Turnbeaugh’s parole officer, Katie Hedrick has indicated that she is neutral as to

whether Mr. Turnbeaugh’s supervision should be terminated.

                                    ANALYSIS

      Mr. Turnbeaugh seeks early termination of supervised release under 18

U.S.C. § 3583(e). Pursuant to §3583(e):

      [t]he court may, after considering the factors set forth in section
      3553(a)(1), (a)(2)(B), (a)(2)(B), (a)(2)(C), (A)(2)(D), (a)(4), (a)(5), (a)
      (6), and (a)(7) ---




MEMORANDUM DECISION AND ORDER - 2
           Case 4:18-cr-00105-BLW Document 35 Filed 07/26/21 Page 3 of 3




       (1) terminate a term of supervised release and discharge the
       defendant released at any time after the expiration of one year of
       supervised release…. if it is satisfied that such action is warranted
       by the conduct of the defendant released and the interest of justice[.]

       Mr. Turnbeaugh successfully completed one year of supervised release as of

April 10, 2020. Therefore, his motion is ripe for consideration. And having

considered the relevant § 3553(a) factors, the Court concludes that Mr.

Turnbeaugh’s early termination of supervised release is appropriate in this case.

Furthermore, the Court is satisfied that Mr. Turnbeaugh’s conduct over the past

two years sufficiently warrants discharge and that discharge is in the interest of

justice.

                                      ORDER

       IT IS ORDERED that:

   1. Defendant Norman Turnbeaugh’s amended Motion for Early Termination

       from Supervised Release (Dkt. 34) is GRANTED.

   2. Defendant’s earlier-filed Motion for Early Termination from Supervised

       Release (Dkt. 33) is DEEMED MOOT.

                                              DATED: July 26, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
